DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 15, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) in view of Bauer et al (WO 2016087329).
	Regarding claim 1, Dhandapani discloses a chip, comprising: a pad Fig 4 or 5 or 6, 103; a first passivation layer Fig 4 or 5 or 6, 413A, wherein a first portion of the first passivation layer extends over a first portion of the pad F Fig 5 or 6, 103; a first metal layer Fig 4 or 5 or 6, 415/515 between the first portion of the pad and the first portion of the first passivation layer Fig 4 or 5 or 6, 413A; and an under bump metallization (UBM) Fig 4, 417 electrically coupled to a second portion of the pad Fig 4 or 5 or 6. Dhandapani discloses all the limitations except the arrangement of the UBM relative to the pad. Whereas Bauer discloses an under bump metallization (UBM) electrically coupled to a second portion of the pad wherein a first portion of the UBM is over the second portion of the pad Fig 14. Dhandapani and Bauer are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the UBM to improve connectivity and stability.
Regarding claim 2, Dhandapani discloses wherein the first metal layer Fig 4, 415 or Fig 5, 515 comprises titanium, chromium, or tungsten Fig 4 or 5 or 6.
Regarding claim 6, Dhandapani discloses a second metal layer Fig 4, 415 or Fig 5, 515 on a portion of the first metal layer; and a second passivation layer Fig 4, 413B or Fig 5, 413B, wherein a first portion of the second passivation layer extends over the second metal layer Fig 4 or 5 or 6.
Regarding claim 15, Dhandapani discloses all the limitations except for the thickness of the metal layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the metal layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Regarding claim 18, Dhandapani discloses wherein the UBM comprises nickel (Column 4, lines 43-54).
Regarding claim 19, Dhandapani discloses further comprising a solder bump on the UBM (Column 4, lines 43-54).
Regarding claim 20, Dhandapani discloses wherein a portion of the UBM extends partially over the first portion of the first passivation layer and the first portion of the first metal layer Fig 4.
Regarding claim 21, Dhandapani discloses further comprising a solder bump on the UBM (Column 4, lines 43-54).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) and Bauer et al (WO 2016087329) and  in further view of Lee et al (US Publication No. 2004/0004284).
Regarding claim 3,  Dhandapani discloses all the limitations except for the material used for the pad. Whereas Lee discloses wherein the pad comprises aluminum, an aluminum copper alloy, or copper ¶0075 Claim 22. Dhandapani and Lee are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the passivation layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 4, Lee discloses wherein the first passivation layer comprises silicon nitride, silicon oxide, aluminum oxide, or aluminum nitride ¶0076.

Claims 5 and 11-13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) and Bauer et al (WO 2016087329) and  in further view of Hayashi et al (US Publication No. 2019/0288667).
	Regarding claims  5 and 11, Dhandapani discloses all the limitations except for the piezoelectric layer. Whereas Hayashi discloses  a piezoelectric layer; and metal electrodes on the piezoelectric layer, wherein a second portion of the first passivation layer extends over the metal electrodes Fig 1. Dhandapani and Hayashi are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Dhandapani and incorporate a piezoelectric layer to provide a more integrated device.
Regarding claim 12, Hiyashi discloses wherein a second portion of the first passivation layer extends over the metal electrodes and the second portion of the second passivation layer Fig 1.
Regarding claim 13, Hiyashi discloses further comprising a third passivation layer between the second portion of the first passivation layer and the second portion of the second passivation layer Fig 1.
Regarding claim 17, Hiyashi discloses wherein the UBM contacts a surface of the second portion of the pad Fig 1.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) and Bauer et al (WO 2016087329) and  in further view of Wu et al (US Publication No. 2013/0043583). 
Regarding claim 7, Dhandapani discloses all the limitations except for the material used for the metal layer. Whereas Wu discloses wherein the second metal layer comprises aluminum or an aluminum copper alloy ¶0015. Dhandapani and Wu are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the metal layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 8, Dhandapani discloses wherein the first metal layer Fig 4, 415 or Fig 5, 515 comprises titanium, chromium, or tungsten Fig 4 or 5 or 6.
	Regarding claim 9, Wu discloses wherein the pad comprises aluminum, an aluminum copper alloy, or copper ¶0012.
Regarding claim 10, Wu discloses wherein the second passivation layer comprises silicon oxide and the first passivation layer comprises silicon nitride, silicon oxide, aluminum oxide, or aluminum nitride ¶0012.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) in view of Bauer et al (WO 2016087329)  and Hayashi et al (US Publication No. 2019/0288667) and in further view of Wu et al (US Publication No. 2013/0043583).
Regarding claim 14, Dhandapani discloses all the limitations except for the material used for the passivation layer. Whereas Wu discloses wherein the third passivation layer comprises benzocyclobutene (BCB) ¶0013. Dhandapani and Wu are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the passivation layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dhandapani et al (US Patent No. 9,484,291) and Bauer et al (WO 2016087329) and  in further view of Yu et al (US Publication No. 2012/0319251).
	Regarding claim 16, Dhandapani discloses all the limitations but silent on the arrangement of the layers. Whereas Yu discloses wherein the first passivation layer and the first metal layer do not extend over the second portion of the pad Fig 3. Dhandapani and Yu are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dhandapani because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Dhandapani and incorporate the specific arrangement of Yu to improve device connectivity.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US Publication no. 2016/0322319) in view of Hayashi et al (US Publication No. 2019/0288667) and Dhandapani et al (US Patent No. 9,484,291).
	Regarding claim 22, Aoki discloses a method of manufacture, comprising: forming a pad Fig 3, 12; depositing a metal layer Fig 3, 16 on the pad; depositing a passivation layer Fig 6, 18 over the metal layer Fig 6, 16; removing a first portion of the passivation layer Fig 6, 16 and a portion of the metal layer Fig 14, 16 to expose a portion of the pad Fig 14, 12. Aoki discloses all the limitations except for the arrangement of the UBM. 

    PNG
    media_image1.png
    409
    671
    media_image1.png
    Greyscale

Whereas Hayashi discloses depositing an under bump metallization (UBM)  Fig 1, 7 on the portion of the pad Fig 1, 4. While Dhandapani discloses depositing a UBM on portion of the pad and a second portion of the passivation layer Fig 4. Aoki, Hayashi and Dhandapani are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Aoki because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the under bump layer to improve device connection.
Regarding claim 23, Hiyashi discloses depositing a solder bump on the UBM Fig 1 ¶0059.
Regarding claim 24, Aoki discloses wherein the metal layer comprises titanium, chromium, or tungsten ¶0035.
Regarding claim 25, Hiyashi discloses wherein the pad comprises aluminum, an aluminum copper alloy, or copper ¶0042.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US Publication no. 2016/0322319) in view of Hayashi et al (US Publication No. 2019/0288667) and Dhandapani et al (US Patent No. 9,484,291) and in further view of Lee et al (US Publication No. 2004/0004284).
Regarding claim 26, Aoki and Hayashi discloses all the limitations except for the material used for the passivation layer. Whereas Lee discloses wherein first passivation layer comprises silicon nitride, silicon oxide, aluminum oxide, or aluminum nitride ¶0076. Aoki and Lee are analogous art because they are directed to contact structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Aoki because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the passivation layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811